Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/5/2015 has been entered. Applicant’s amendments to the Claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action dated on 2/7/2022. However, the Objections of the Drawings and Specification remains. 
Election/Restrictions
Applicant’s addition of new claims 25-29 brings requirement for further restriction.  Specifically, claims 25-29 drawn a computing device (Invention II), it is classified in CPC symbol H01L having subclass 25/105 which is different from the elected invention (Invention I), claims 1-8 classified in H01L29/0673.  
Inventions II and elected Invention I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed in Invention II, claims 25-29 does not require the particulars of the subcombination of elected Invention I such as “wherein the vertically discrete portions of the first epitaxial source or drain structure do not extend vertically beneath the gate stack; … wherein the vertically discrete portions of the second epitaxial source or drain structure do not extend vertically beneath the get stack” as recited in claim 1. The subcombination of elected Invention I has separate utility such as a discrete transistor in an integrated circuit.
Therefore, the new Invention II, claims 25-29, will cause a serious search and/or examination burden because the inventions belong to different class/subclass and it requires different search queries.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 25-29 withdrawn from consideration as being directed to non-elected invention and become an election without traverse.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Status
	Claims 1-8, 23-29 are pending.
	Claims 25-29 are withdrawn, non-elected without traverse.
	Claims 9-22 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 5/4/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections and further rejection with a new reference, US 2016/0204228 A1 to Tapily, being used in the current rejection, see details below.
Drawings
The drawings are objected to because: the second epitaxial source or drain structure at right side of the nanowires 154 is labeled as 210. It should be labeled as 160 according to the Disclosure in paragraph [0032].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The Disclosure is objected to because of the following informalities: in paragraph [0027], it states a second epitaxial source or drain structure (right-hand structures 110) is at a first end of the vertical arrangement of horizontal nanowires 104. Herein, “a first end” should be “a second end”. Similar situations in paragraphs in [0032], [0035] and [0042]. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kangguo Cheng et al., (US 10,516,064 B1, of record, hereinafter Cheng) in view of Jin Bum Kim et al., (US 2019/0198639 A1, of record, hereinafter Kim).
Regarding claim 1, Cheng discloses an integrated circuit structure (in Fig. 7B), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Cheng’s Fig. 7B, annotated. 
a vertical arrangement of horizontal nanowires (102I-G); 
a gate stack (gate metal 112 and high-k dielectric layer 110) around the vertical arrangement of horizontal nanowires (102I-G); 
a first epitaxial source or drain structure (104 at left side of 102I-G, epitaxially grown described in Col. 5, line 7-8) at a first end of the vertical arrangement of horizontal nanowires (left end of 102I-G), the first epitaxial source or drain structure (104 at left side of 102I-G) comprising vertically discrete portions (hemisphere portions of 104 at left side of 102I-G are individually aligned with each of 102I-G) aligned with the vertical arrangement of horizontal nanowires (102I-G), wherein the vertically discrete portions (the hemisphere portions of 104 at left side of 102I-G) of the first epitaxial source or drain structure (104 at left side of 102I-G) do not extend vertically beneath the gate stack (112, 110);
 a second epitaxial source or drain structure (104 at right side of 102I-G) at a second end of the vertical arrangement of horizontal nanowires (right end of 102I-G), the second epitaxial source or drain structure (104 at right side of 102I-G) comprising vertically discrete portions (hemisphere portions of 104 at right side of 102I-G are individually aligned with each of 102I-G) aligned with the vertical arrangement of horizontal nanowires (102I-G), wherein the vertically discrete portions (the hemisphere portions of 104 at right side of 102I-G) of the second epitaxial source or drain structure do not extend vertically beneath the get stack (112, 110);
Cheng does not expressly discloses a sub-fin structure beneath the vertical arrangement of horizontal nanowires (102I-G) and beneath the first and second epitaxial source or drain structures (104 at left or left side of 102I-G).  
However, in the semiconductor fin transistor field of endeavor, Kim discloses a semiconductor device comprises a fin protrusion 100P on a substrate 100 beneath two nanowire-like active patterns 110, 120 and beneath epitaxial left and right source or drain patterns 140 in Fig. 2 or Fig. 4.



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kim’s Fig. 4, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Kim’s fin protrusion as a sub-fin structure beneath Cheng’s nanowires and source or drain structures to have better isolation between adjacent devices.
Regarding claim 2, Cheng modified by Kim discloses the integrated circuit structure of claim 1, further comprising:
a sub-fin isolation structure (Kim’s field insulation layer 105 in Fig. 1/4) between the sub-fin structure (Kim’s 100P) and the first and second epitaxial source or drain structures (Kim’s 140).  
Regarding claim 3, Cheng modified by Kim discloses the integrated circuit structure of claim 1, further comprising:
a first conductive contact structure (Cheng’s metal S/D contact 704C at left in Fig. 7B) surrounding the vertically discrete portions (Cheng’s 104) of the first epitaxial source or drain structure (Cheng’s 104 at left side of 102I-G); and 
a second conductive contact structure (Cheng’s metal S/D contact 704C at right in Fig. 7B) surrounding the vertically discrete portions (Cheng’s 104) of the second epitaxial source or drain structure (Cheng’s 104 at right side of 102I-G).  
Regarding claim 6, Cheng modified by Kim discloses the integrated circuit structure of claim 1,
wherein the first and second epitaxial source or drain structures (Cheng’s S/D regions 104 similar to Kim’s S/D regions 140) are compressive-stressing source or drain structures (Kim’s S/D regions 140 can include compressive stress material to increase transistor mobility described in [0071]).  
Regarding claim 7, Cheng modified by Kim discloses the integrated circuit structure of claim 1,
wherein the first and second epitaxial source or drain structures (Cheng’s S/D regions 104 similar to Kim’s S/D regions 140) are tensile-stressing source or drain structures (Kim’s S/D regions 140 can include tensile stress material to increase transistor mobility described in [0073]).  
Regarding claim 8, Cheng modified by Kim discloses the integrated circuit structure of claim 1,
wherein the gate stack (gate metal 112 and high-k dielectric layer 110 described in Col. 5, line 17-18) comprises a high-k gate dielectric layer (110) and a metal gate electrode (112).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kandabara N. Tapily et al., (US 2016/0204228 A1, hereinafter Tapily) in view of Jin Bum Kim et al., (US 2019/0198639 A1, of record, hereinafter Kim).
Regarding claim 1, Tapily discloses an integrated circuit structure (in Fig. 2M), comprising:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Tapily’s Fig. 2M, annotated. 
a vertical arrangement of horizontal nanowires (208); 
a gate stack (gate electrode material 218 and gate dielectric layer 220) around the vertical arrangement of horizontal nanowires (208); 
a first epitaxial source or drain structure (214 at left side of 208, epitaxially grown described in [0017]) at a first end of the vertical arrangement of horizontal nanowires (left end of 208), the first epitaxial source or drain structure (214 at left side of 208) comprising vertically discrete portions (214 at left side of 208 are individually aligned with each of 208) aligned with the vertical arrangement of horizontal nanowires (208), wherein the vertically discrete portions (214 at left side of 208) of the first epitaxial source or drain structure (214 at left side of 208) do not extend vertically beneath the gate stack (218, 220);
 a second epitaxial source or drain structure (214 at right side of 208) at a second end of the vertical arrangement of horizontal nanowires (right end of 208), the second epitaxial source or drain structure (214 at right side of 208) comprising vertically discrete portions (214 at right side of 208 are individually aligned with each of 208) aligned with the vertical arrangement of horizontal nanowires (208), wherein the vertically discrete portions (214 at right side of 208) of the second epitaxial source or drain structure do not extend vertically beneath the get stack (218, 220);
Tapily does not expressly discloses a sub-fin structure beneath the vertical arrangement of horizontal nanowires (208) and beneath the first and second epitaxial source or drain structures (214 at left or left side of 208).  
However, in the semiconductor fin transistor field of endeavor, Kim discloses a semiconductor device comprises a fin protrusion 100P on a substrate 100 beneath two nanowire-like active patterns 110, 120 and beneath epitaxial left and right source or drain patterns 140 in Fig. 2 or Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Kim’s fin protrusion as a sub-fin structure beneath Cheng’s nanowires and source or drain structures to have better isolation between adjacent devices.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the integrated circuit structure of claim 3, “wherein the first and second conductive contact structures are a pair of asymmetric conductive contact structures” as recited in Claim 4, in combination with the remaining features of base claim 1.
Regarding claim 5, as this inherit the allowable subject matter from claim 4.

Reasons for Allowance
Claims 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 23, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit structure in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant combines the allowable subject matters in claim 4 into the claim 23, the most relevant prior art references (US 10,516,064 B1 to Cheng in combination of US 2019/0198639 A1 to Kim) substantially teach some of limitations in claim 1, but not the limitations of “wherein the first and second conductive contact structures are a pair of asymmetric conductive contact structures” recited in claim 23 as indicated in the previous Non-Final Office Action dated on 2/7/2022. Therefore, the claim 23 is allowed.
Regarding claim 24, it is allowed due to its dependency of claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898